UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MICHAEL DUTY,                                   DOCKET NUMBER
                         Appellant,                  SF-3443-15-0750-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: June 17, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Shawn Rowan, Bremerton, Washington, for the appellant.

           Matthew D. Dunand, Bremerton, Washington, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).            After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         In this appeal, the appellant raised two claims: that (1) the agency violated
     the Veterans Employment Opportunities Act of 1998 (VEOA) when it failed to
     select him for four different positions since February 2014; and (2) it
     involuntarily separated him in September 1994 following an injury.            Initial
     Appeal File (IAF), Tabs 1, 8. The agency moved to dismiss the appeal for lack of
     jurisdiction and argued that the appeal was either untimely filed or barred by the
     equitable defense of laches.    IAF, Tab 6.    The administrative judge gave the
     appellant notice of the elements and burdens of establishing jurisdiction over his
     appeal and the parties responded.     IAF, Tabs 9, 12-14.      Without holding the
     requested hearing, the administrative judge dismissed the appeal for lack of
     jurisdiction, finding that the appellant failed to exhaust his administrative
     remedies under VEOA with the Department of Labor and that he failed to make a
     nonfrivolous allegation of fact that, if proven, would establish that his resignation
     was involuntary. IAF, Tab 15, Initial Decision (ID).
¶3         In his petition for review, the appellant only addresses his involuntary
     resignation claim, reiterating the arguments he made below and contending that
     both the agency and the administrative judge based their decisions on hearsay.
     Petition for Review (PFR) File, Tab 1. He does not challenge the dismissal of his
     VEOA claim. He contends that the agency misinformed him about the choices he
                                                                                            3

     faced following an on-the-job injury and that it coerced him into signing his
     resignation paperwork because he had to make a decision on the spot. Id. at 1.
     The appellant further argues that he only intended to take a temporary medical
     leave because the agency would not help him with his injury. 2 Id. He also asserts
     that the agency lacked reasonable grounds for threatening to take an adverse
     action against him. Id. at 6. With his petition for review, the appellant includes
     several documents which he claims discredit the agency’s allegations against him
     and evidence a hostile work environment.           Id. at 3-4, 11-18. 3    The agency
     responds in opposition. PFR File, Tab 3.
¶4         Employee-initiated actions, such as a resignation, are presumed to be
     voluntary, and thus outside the Board’s jurisdiction.           Staats v. U.S. Postal
     Service, 99 F.3d 1120, 1123-24 (Fed. Cir. 1996).          However, an appellant may
     overcome the presumption by showing that: (1) his resignation was the product
     of misinformation or deception by the agency; or (2) his resignation was the
     product of coercion by the agency. Id. at 1124. The test for involuntariness is an
     objective one, requiring the appellant to show that a reasonable employee in the
     same circumstances would have felt coerced into resigning or retiring.
     Conforto v. Merit Systems Protection Board, 713 F.3d 1111, 1121 (Fed. Cir.
     2013). An appellant is only entitled to a jurisdictional hearing over an alleged
     involuntary resignation if he makes a nonfrivolous allegation casting doubt on the
     presumption of voluntariness.        Burgess v. Merit Systems Protection Board,

     2
       The appellant asserted that he filed an injury claim that the Office of Workers’
     Compensation Programs denied. IAF, Tab 1 at 3, Tab 12 at 2-7. The administrative
     judge correctly noted that, without a compensable injury, an employee has no right to
     restoration under 5 C.F.R. § 353.301.
     3
       Under 5 C.F.R. § 1201.115, the Board will not consider evidence submitted for the
     first time with the petition for review absent a showing that it was unavailable before
     the record was closed despite the party’s due diligence. Avansino v. U.S. Postal
     Service, 3 M.S.P.R. 211, 214 (1980). The appellant makes no such showing. In any
     event, the documents fail to assist the appellant in meeting his jurisdictional burden to
     make a nonfrivolous allegation that his resignation was involuntary. PFR File, Tab 1
     at 11-18.
                                                                                           4

     758 F.2d 641, 643 (Fed. Cir. 1985).                Nonfrivolous allegations of Board
     jurisdiction are allegations of fact which, if proven, could establish a prima facie
     case that the Board has jurisdiction over the matter at issue. Id.
¶5         We agree with the administrative judge that, even if the appellant could
     prove the facts he alleged, he has failed to make the requisite nonfrivolous
     allegation that his resignation was involuntary. ID at 7. The injury the appellant
     cites occurred in November 1992, nearly 2 years before his resignation, IAF,
     Tab 12 at 4-7, and he submitted nothing to indicate that his medical condition had
     worsened over that time such that the injury had anything to do with his
     resignation.     He has similarly failed to identify any facts that, if established,
     would indicate that the agency lacked reasonable grounds for threatening to take
     an adverse action against him, or that the agency knew it could not prevail if it
     did so. 4 See Baldwin v. Department of Veterans Affairs, 109 M.S.P.R. 392, ¶ 12
     (2008) (if an appellant shows that an agency knew that it would not prevail on a
     proposed adverse action, the proposed action is coercive and the resulting
     resignation is involuntary). Although he challenges this finding on review, PFR
     File, Tab 1 at 6, his conclusory assertions are insufficient to carry his
     jurisdictional    burden,   e.g.,   Briscoe   v.   Department   of   Veterans   Affairs,
     55 F.3d 1571, 1573-74 (Fed. Cir. 1995) (explaining that bald allegations standing
     alone do not meet the nonfrivolous allegation standard).
¶6         Under the circumstances, the appellant faced an unpleasant choice, but he
     has failed to meet his burden of nonfrivolously alleging that his resignation was
     involuntary. See Schultz v. United States Navy, 810 F.2d 1133, 1136 (Fed. Cir.
     1987) (stating that the fact that an employee faces an unpleasant choice of either

     4
       Rather than show that the agency lacked reasonable grounds to take an adverse action
     against him, the appellant’s assertions on review regarding the amount of time required
     to operate his “side-line business” instead lend credence to the sworn statement of an
     agency official who recalled that the appellant’s first-line supervisor found him
     moonlighting on another jobsite at a time he called in sick. PFR File, Tab 1 at 4; IAF,
     Tab 6 at 7, 14.
                                                                                    5

resigning or facing removal for cause does not render his decision involuntary).
We therefore affirm the administrative judge’s decision dismissing the
involuntary resignation appeal for lack of jurisdiction. 5

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                              U.S. Court of Appeals
                              for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.             Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.


5
  As previously noted, the appellant does not challenge on review the administrative
judge’s finding that he failed to exhaust his VEOA administrative remedies. In any
event, we discern no basis for disturbing that finding.
                                                                                  6

      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.